UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): May 26, 2011 CAVICO CORP. (Exact name of registrant as specified in charter) Delaware 0-52870 20-4863704 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation or Organization) Identification No.) 17011 Beach Blvd., Suite 1230, Huntington Beach, California92647 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (714) 843-5456 Copies to: Peter DiChiara, Esq. RICHARDSON & PATEL LLP 750 Third Avenue, 9th Floor New York, New York 10017 Phone: (646) 755-7391 Fax: (917) 591-6898 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On May26, 2011, Cavico Corp. (the “Company”) received a letter (“Letter”) from The NASDAQ Stock Market stating that because the Company failed to file its Form 10-Q for the period ended March31, 2011, on or before its due date, and because the Company remains delinquent in filing Form 10-K for the period ended December31, 2010, on or before its due date, it is not in compliance with NASDAQ Marketplace Rule 5250(c)(1) (the “Rule”), which requires that a listed company timely file periodic financial reports with the U.S. Securities and Exchange Commission as a condition to continued listing of its securities. Under the NASDAQ Listing Rules the Company has until June17, 2011, to submit a plan to regain compliance with the Rule (the “Plan”). If the Plan is accepted by NASDAQ, it has the authority to grant an exception to the Rule for up to 180 calendar days from the first delinquent filing’s due date, or until October12, 2011, to regain compliance with the Rule by filing any past due periodic filings with the SEC. In determining whether to accept the Plan, NASDAQ will consider such things as the likelihood that the two delinquent filings, along with any subsequent periodic filing that becomes due, can be made within the 180 day period, the Company’s past compliance history, the reasons for the late filings, other corporate events that may occur within our review period, the Company’s overall financial condition and its public disclosures. A copy of the press release issued by the Company on June 2, 2011, disclosing receipt of the Letter is included in this report as Exhibit 99.1. Item9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed as part of this report: ExhibitNo. Exhibit Description Press Release dated June 2, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAVICO CORP. Date: June 2, 2011 By: /s/ Ha Quang Bui Ha Quang Bui Chairman of the Board, President and Chief Executive Officer 3
